FILED

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA OCT 2 9 2014

Clerk, US. District and

Bankruptcy Courts

Charles Simmons, )
)

Plaintiff, )

)

v. ) Civil Action NO. /$‘-  NW

)

Washington Metropolitan Orthopedic, )
)

Defendant. )

)

MEMORANDUM OPINION

This matter is before the Court on plaintiff’s pro se complaint and application to proceed
in forma pauperis. The Court will grant the plaintiffs application and dismiss the complaint for
lack of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure tO
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

Plaintiff is a District of Columbia resident suing a medical facility in Oxon Hill,
Maryland. See Comp]. Caption. He alleges that defendant performed a total hip replacement in
April 2013, but has refused his request for his x-rays “so he can move forward in getting the
[corrective] surgery” he needs tO alleviate his pain and suffering. Compl. at 1-2. Plaintiff seeks

an order to compel the defendant to provide his x-rays.
1

The complaint does not present a federal question, and plaintiff does not seek money

damages. Hence, this case will be dismissed without prejudice for want of subject matter

jurisdiction.1 A separate Order accompanies this Memorandum Opinion.

 

United S tes District Judge
DATE: October 2 3 , 2014

 

‘ Plaintiff s recourse may lie in a court in the State of Maryland capable of exercising personal

jurisdiction over the Maryland-based defendant.
2